Name: 2004/371/EC: Commission Decision of 20 April 2004 on conditions for the placing on the market of seed mixtures intended for use as fodder plants (Text with EEA relevance) (notified under document number C(2004) 1429)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  plant product
 Date Published: 2004-04-22

 Important legal notice|32004D03712004/371/EC: Commission Decision of 20 April 2004 on conditions for the placing on the market of seed mixtures intended for use as fodder plants (Text with EEA relevance) (notified under document number C(2004) 1429) Official Journal L 116 , 22/04/2004 P. 0039 - 0039Commission Decisionof 20 April 2004on conditions for the placing on the market of seed mixtures intended for use as fodder plants(notified under document number C(2004) 1429)(Text with EEA relevance)(2004/371/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), and in particular the third subparagraph of Article 13(1) thereof,Whereas:(1) Pursuant to Directive 66/401/EEC, seed in mixtures intended for use as fodder plants may be placed on the market if, in addition to the provisions on sealing and marking of the packages, the various components of the mixture comply before mixing with the Community marketing regulations applicable to them.(2) In order to ensure the free movement of seed mixtures intended for use as fodder plants, conditions concerning the production, the inspection of the production and the labelling of such mixtures should be determined.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1This Decision provides for conditions for the production, the inspection of the production and labelling of seed mixtures intended for use as fodder plants, in addition to the conditions set out in Directive 66/401/EEC.Article 2The Member States shall require that firms producing seed mixtures:(a) have installed mixing equipment which will ensure the finished mixture is uniform;(b) have appropriate procedures for all mixing operations;(c) have a person in charge who has direct responsibility for the mixing operation;(d) maintain a register of seed mixtures intended for use as fodder plants.Article 3Firms intending to produce seed mixtures shall declare to the Authority referred to in point (A)(I)(c)(2) of Annex IV to Directive 66/401/EEC:(a) the percentage composition by weight of the various components shown by species and, where appropriate, by variety;(b) the name of the mixture, where it is given for marking the packages.Article 41. The inspection of the production of the seed mixtures shall be carried out by the Authority referred to in Article 3.2. The inspection shall be carried out through:(a) controls of the identity and total weight of each component, at least by random checks of the official labels identifying the packages of seed; and(b) a random check of the mixing operation including the finished mixtures.Article 5The detailed information concerning the use for fodder purposes shall be indicated on the official label and/or on a suppliers label.Article 6This Decision is addressed to the Member States.Done at Brussels, 20 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23).